Citation Nr: 1108781	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-33 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet, to include as secondary to or aggravated by service-connected left ankle disorder.  

2.  Entitlement to a disability rating greater than 20 percent for left ankle sprain disorder.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in January 2010.  A transcript of this proceeding is associated with the claims file.  

This case was before the Board in April 2010 whereby the Board remanded the case for development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is competent evidence that the Veteran's bilateral pes planus existed prior to his military service and no evidence that the pre-existing bilateral pes planus increased in severity during service or is secondary to or aggravated by a service-connected disability. 

2.  The Veteran's left ankle sprain disorder has been manifested by complaints of and treatment for pain with some tenderness and occasional instability and no more than marked limitation of motion.  

3.  The Veteran's sole service-connected disability, left ankle sprain evaluated as 20 percent disabling, has not been shown to be of such severity as to preclude substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is not established.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).

2.  The criteria for a disability rating greater than 20 percent for left ankle sprain disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2010).

3.  The criteria for assignment of a TDIU have not been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that bilateral pes planus is related to his service with the United States Navy from June 1993 to May 1994.  Specifically, the Veteran argues that his bilateral pes planus pre-existed his military service, was aggravated by his military service, and continues to be aggravated by his service-connected left ankle sprain disorder.  The Veteran also asserts that his service-connected left ankle sprain disorder is more disabling than currently evaluated and prevents him from working.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups of a pre- existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, (1997); see also Verdon v. Brown, 8 Vet. App. 529 (1996). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  Under the changes, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury" and the previously designated paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added as follows:

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Once service connection has been awarded a disability rating is assigned.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Factual Background

The Veteran's July 1992 enlistment examination shows a history of being hit by a car with a resulting injury to the left leg and an assessment of "moderate, asymptomatic pes planus."  

The Veteran's service treatment records show an injury to the left ankle in December 1993.  On examination at that time, the feet were described as nontender; no diagnosis was reported.  The service treatment records include subsequent complaints regarding left ankle pain from December 1993 to March 1994.  These records pertain primarily to the left ankle but also note pain in the lateral part of the left foot.  A Medical Board dated in January 1994 shows an assessment of "chronic left ankle pain secondary to recurrent sprain which existed prior to enlistment but is service connected."  There were no specific findings reported regarding the feet and no separation examination is of record.  

The Veteran submitted an initial claim for service connection for a left ankle disorder in June 1994.  By rating decision dated in February 1995, the RO granted service connection for left ankle sprain assigning a 10 percent disability rating effective May 29, 1994, the day after the Veteran's discharge from military service.  By rating decision dated in November 1997, the RO increased the rating to 20 percent, effective August 21, 1997.  That 20 percent rating remains in effect.         

In July 2003, the Veteran submitted an Application for Compensation or Pension, based on a psychiatric disability.  He reported that he had completed four years of high school and last worked as a telemarketer.  In a September 2003 statement, the Veteran reported that he had been awarded benefits by the Social Security Administration (SSA) in 1998.  VA and private treatment reports associated with the record showed that the Veteran was disabled due to schizophrenia.  In a February 2004 rating decision, the RO awarded entitlement to nonservice-connected pension benefits, effective July 31, 2003.  

In April 2006, the Veteran filed the current claim for an increased rating for his left ankle disorder.  He was afforded a VA joints examination in May 2006 at which time he related the history of injury and treatment in service.  His current complaints included pain in the lateral aspect of the ankle with climbing steps or prolonged walking, and took Tramadol three times per day for ankle pain.  He denied recent physical therapy or support devices.  He could walk approximately one to two blocks before he had to stop and rest the ankle, which could flare to a 9/10 level of pain.

Upon physical examination, the Veteran walked with a slightly antalgic gait but appeared to be in no acute distress.  Examination of the left ankle revealed no evidence of erythema, edema, or swelling.  The mortise appeared normally aligned.  There was tenderness, however, in the sinus tarsi area.  Motion in the reclining position was 20 degrees dorsiflexion and 30 degrees plantar flexion with some discomfort.  In the weight-bearing standing posture, the Veteran was unable to dorsiflex the ankle beyond 5 degrees.  Plantar flexion was approximately 20 degrees.  The Veteran was limited primarily by pain with no additional limitation due to weakness, fatigue, lack of endurance, or incoordination on repeat testing.  There was pain with the anterior drawer test, inversion, and stress test, and it was indicated that some degree of mild subluxation "may" be present.  The posterior drawer and eversion tests were negative.  X-rays of the ankle showed a talar lucency.

The diagnosis was lateral instability of the left ankle with subluxation of the tibiotalar joint as well as remote, non-displaced fracture of the lateral talar process.  It was also noted that during the examination, incidental notation was made of rather severe pes planus, which was evident upon weight-bearing with 10+ degrees of os calcis angulation.  It was indicated that the Veteran should have an evaluation for orthotics to improve his stability in the arch, which would also improve his ankle symptomatology.  It was also indicated that the Veteran may need an MRI (magnetic resonance imaging) evaluation of the left ankle due to chronic pain and feelings of instability.  

In June 2006, the Veteran submitted a claim for service connection for pes planus.  Thereafter, the Veteran underwent MRI of his left ankle in January 2009.  This showed evidence of remote trauma to the medial talus and distal fibula with small ossicles and secondary mild osteoarthritis of the anterior tibiotalar joint.  

The Board remanded the claim in April 2010 to obtain a medical opinion on the question of whether the service-connected left ankle disability caused or aggravated the bilateral pes planus.  Pursuant to the Board remand, the Veteran was afforded another VA examination in May 2010.  

At the time of the May 2010 examination, the Veteran indicated that he was hit by a car on the lateral aspect of the left knee at the age of 12 or 13.  There were no apparent injuries with any residuals.  Thereafter, prior to boot camp, the Veteran allegedly sprained his left ankle while playing basketball.  While in boot camp, the Veteran had no significant problems with his feet.  However, as he participated in constant marching activities, he became aware of slight discomfort in the feet but was able to tolerate the pain.  He later experienced pain in his ankle and feet in association with running activities and was discharged from military service.  Following discharge, the Veteran worked in telemarketing sales until 1997 but, according to the Veteran, has been unable to work since then because of difficulties with his left ankle and feet.  

At the time of the examination, the Veteran was using custom made orthotics for his shoes, which he obtained approximately two to three months prior to the examination from VA.  He had a lace-up brace for his ankle and used it approximately every two to three days in association with increased symptoms including stiffness and feeling of numbness.  He did not do any running.  He found that standing in excess of 20 minutes was uncomfortable.  He reportedly took Ibuprofen for the pain.  His feet were somewhat uncomfortable in the mornings when he first awoke, but hot showers tended to help.  With the orthotics, he had been unable to walk without difficulty, although he would experience slight increased discomfort at the end of the day.  He would experience discomfort in his ankle, which flared up in association with standing or walking activities.  The examiner noted that, subjectively, extended periods of time doing so will be associated with increased symptomatology and corresponding functional impairment on the basis of limitation of his ability to be on his feet.  He claimed that this difficulty with his ankle had affected his occupational activities as he was required to be on his feet most of the time while working as a telemarketer.  He also had limitation of activities of daily living with regard to simply standing or walking and inability to do any running.  With regard to the Veteran's feet, he had no specific treatment other than the initial use of the over the counter padding and recent use of custom made orthotics.  The examiner noted that with regard to the feet and the use of orthotics, he had no particular limitation on standing or walking.

Examination of the feet revealed definite pronation of the feet with grade 1 pes planus flattening of the arches.  The Veteran was able to walk in tiptoe fashion but had difficulty walking on his heels.  His indicated pain was in the lateral aspect of the plantar portion of the left foot with no complaints of pain medially in the longitudinal arch.  He had no complaints of pain regarding the right foot.  The examiner noted that the Veteran's predominant symptoms were reportedly related to the lateral aspect of the ankle.  He also stated that if he goes without his orthotics, he will experience transient episodes of instability of the left ankle approximately one to two times per day.  Again, these episodes were transient in nature with no associated swelling, discoloration, or increased disability or functional limitation.

With regard to the ankle, the Veteran's indicated pain was laterally with no indication of swelling or discoloration.  With the knees extended, both ankles would dorsiflex or extend to neutral position (0 degrees).  With the knees flexed, he had 20 degrees of extension on the right and 25 degrees on the left.  He demonstrated plantar flexion of 75 degrees on the right and 70 degrees on the left without significant ankle pain.  Further manipulation of the feet and ankles failed to demonstrate evidence of hypermobility of the hindfoot with no indication of instability of either ankle.  The remaining examination of the feet failed to demonstrate evidence of soft tissue edema or muscle weakness.  As noted, the Veteran's pain of the left foot was in the lateral aspect of the foot and not in the arch of the foot with no localizing point tenderness.  

The examiner reviewed current x-ray examination of the feet and noted they failed to demonstrate any significant abnormality in the mid tarsal portions of the feet or the longitudinal arch.  X-ray examination of the left ankle in January 2009 reportedly suggested slight degenerative arthritic change on the medial aspect of the ankle at the articulation between the medial malleolus and the talus.  There was also noted to be slight ossicle bony reaction at the tip of the lateral malleolus as well as thinning of the anterior tibial-talar articulation.  There findings were suggestive of previous trauma to the ankle.  

A diagnosis of chronic recurrent sprain of left ankle with transient instability was made.  It was noted that there was no indication of a major disability, but there appeared to be functional limitation in association with activities that required constant standing or walking.  Episodes of instability were noted when the Veteran attempted to go without orthotics.  With the orthotics, the Veteran experienced pain without evidence of instability.  The examiner noted that the Veteran's limitations would appear to be on the basis of pain in association with the structural changes related to incomplete healing of lateral stabilizing ligaments of the ankle with transient instability and weakness of the ankle.  There was no indication of incoordination.  Fatigability and lack of endurance were noted to be contributing factors of the Veteran's limitations.  

With regard to the feet, a diagnosis of grade 1 pes planus flattening of the arches of the feet was made.  The examiner indicated that with the use of custom-made orthotics, there was no indication of obvious disability or functional impairment.  

After reviewing the claims file as well as the information obtained from the Veteran the examiner wrote that there was confusion into the actual mechanism of injury of the Veteran's left ankle and proceeded to offer an opinion on incurrence and aggravation.  Service connection for a left ankle disability has been granted and the issue is limited to the current severity of that condition, without regard to a "baseline" condition prior to service.  

With regard to the bilateral pes planus issue, the examiner reported that the Veteran was noted to have asymptomatic pes planus at the time of his enlistment and entry into military service and there was no indication in the medical record that the Veteran was having persistent problems with his feet.  According to the examiner, the examination of the Veteran's feet indicated a lack of symptoms related to the right foot and the localization of symptoms in the left foot along the lateral border of the foot with no indication of symptoms related to the longitudinal arch of the foot.  The examiner concluded that the Veteran's pes planus pre-existed military service and was not aggravated by his military service or the service-connected left ankle disorder.

The examiner concluded by stating that he reached these opinions through a history of the Veteran, a physical examination, a very thorough review of the claims file documenting every treatment record during military service specific to the left ankle and feet, and his over 50 years of experience in the field of orthopedics.  

With regard to the Veteran's employability, the examiner noted that the 35 year old Veteran worked in telemarketing until 1997 and had been unable to work since then because of difficulties with his left ankle and feet.  The examiner noted that it would seem that constant use of a telephone would be a sedentary activity and it is difficult to understand why the Veteran is not able to obtain similar type of service performed in a sedentary fashion.  It was the examiner's opinion that it is less likely as not that the Veteran is unable to obtain sedentary employment because of his service-connected left ankle disability.  

Also of record are VA outpatient treatment reports noting complaints of left ankle pain and bilateral pes planus dated through September 2010.  

1.  Bilateral pes planus

The Veteran's July 1992 enlistment examination shows an assessment of "moderate, asymptomatic pes planus."  Thus, the presumption of sound condition at service entrance does not attach in this case.  See Crowe v. Brown, 7 Vet. App. 238 (1994).  On the basis of all the evidence of record pertaining to the manifestations of the Veteran's pes planus prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.  Under these circumstances, the presumption of aggravation is not for application.  See Beverly v. Brown, 9 Vet. App. 402 (1996).

While a diagnosis of pes planus was noted on the July 1992 enlistment examination, and the Veteran complained of left foot pain on occasion during military service, it appears that the left foot pain was primarily related to the Veteran's service-connected left ankle sprain disorder.  The fact that the Veteran exhibited symptoms in service, in and of itself, is not sufficient to show that the underlying bilateral pes planus, as contrasted to the symptoms, worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Significantly, the May 2010 VA examiner opined that the Veteran's pes planus pre-existed military service and was not aggravated by his military service of the service-connected left ankle disorder as there was no indication in the medical record that the Veteran was having persistent problems with his feet as it appeared that the use of the orthotics significantly helped with both the Veteran's bilateral feet and left ankle problems.  

The Veteran has alleged that his pes planus was aggravated during military service and continues to be aggravated by his service-connected left ankle sprain disorder.  However, where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  In the present case, the Veteran's statements of aggravation of his pes planus during military service are vague, in that he has reported an increase in his pes planus during military service but has not cited to any specific incidents which would support this allegation.  The lay statements concerning the aggravation of the Veteran's pes planus during military service or secondary to his service-connected left ankle sprain do not constitute competent or credible medical evidence.

Since there is no indication of an increase in disability during the Veteran's military service and no indication or aggravation by the Veteran's service-connected left ankle sprain, there is no basis for service connection for bilateral pes planus. 

2.  Left ankle sprain disorder

The Veteran's service-connected left ankle sprain disorder is rated 20 percent disabling under 38 C.F.R. § 4.71a, DC 5271, the diagnostic code for limited motion of the ankle.  Under DC 5271, marked limitation of motion of the ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71, Plate II indicates that normal ankle dorsiflexion is from 0 to 20 degrees and normal ankle plantar flexion is from 0 to 45 degrees.

As the Veteran is currently receiving the maximum schedular rating for limitation of motion of the left ankle, there is no basis for a rating greater than 20 percent based on limitation of motion due to any functional loss.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Nevertheless, the May 2006 VA examination report indicated that the Veteran's left ankle disorder was limited primarily by pain with no additional limitation due to weakness, fatigue, lack of endurance, or incoordination on repeat testing.  

The Board has also considered other potentially applicable diagnostic codes.  DC 5270 provides higher ratings for ankylosis of the ankle, however, the medical evidence does not establish that the Veteran has ankylosis of the left ankle, thus a rating under this code would be inappropriate.  The Board has considered the various other provisions of 38 C.F.R. Parts 3 and 4 in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but finds that they do not provide a basis upon which to grant an evaluation higher than 20 percent for the left ankle disorder.

Extraschedular Consideration

The Veteran previously worked as a telemarketer but has been unemployed since 1997.  He contends that he is unable to work due to his service-connected left ankle disorder.  The competent medical evidence of record shows that his left ankle disorder is primarily manifested by pain and some limitation of motion.  The applicable diagnostic code used to rate the Veteran's disability provides for ratings based on limitation of motion.  See DC 5271.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; but see also Johnston, 10 Vet. App. at 80.  The effects of the Veteran's left ankle disorder has been fully considered and is contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

3. TDIU

Total disability will be considered to exist where there is  present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination  to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran's only service-connected disability is left ankle sprain, evaluated as 20 percent disabling; he does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).   See Bowling, 15 Vet. App. at 6.

On a claim received in July 2003, the Veteran reported education through four years of high school and work experience as a telemarketer.  He stated therein that that he became too disabled to work because of psychiatric problems.  

The report of a May 2010 VA examination included the examiner's opinion that it was less likely than not that the Veteran's service-connected left ankle disability precluded sedentary employment.  There is no medical opinion to the contrary.

Therefore, the Board concludes the Veteran is not unemployable due to his service-connected disability.  The Veteran's service-connected left ankle disability may interfere with some types of work, but would not prevent him from obtaining work.  The sole fact that a claimant is unemployed or has difficulty obtaining  employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The May 2010 VA examiner determined that the Veteran's service- connected left ankle disability would not prevent him from working.  As all employment, even sedentary, has not been precluded due solely to the Veteran's service-connected left ankle disability, referral of this issue for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b). 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Substantially compliant notice was sent in May 2006, August 2006, and May 2008 letters and the claim was readjudicated in a November 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  

The Board acknowledges that SSA records have not been obtained.  However, 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records, only those that are relevant to a veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran initially reported that he was in receipt of SSA benefits in connection with his claim for nonservice-connected pension and the related medical evidence showed that his disabling condition was schizophrenia.  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for bilateral flat feet is denied.  

A disability rating greater than 20 percent for left ankle sprain disorder is denied.  

Entitlement to a TDIU is denied.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


